In three related *799juvenile delinquency proceedings pursuant to Family Court Act article 3, the appeals are from (1) an order of disposition of the Family Court, Kings County (Hepner, J.), dated October 12, 2004, which, upon a fact-finding order of the same court dated July 9, 2004, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of up to 3 years, less the period spent in detention pending disposition, for placement in a secure facility for a period of not less than 6 months or more than 12 months and placement in a residential facility for a period of not less than 6 months or more that 12 months, under docket No. E-1625/04, (2) an order of the same court also dated October 12, 2004, which found that the appellant violated a condition of a term of probation previously imposed by the same court in an order of disposition dated July 9, 2003, vacated the order of disposition dated July 9, 2003, and placed the appellant in the custody of the New York State Office of Children and Family Services for a period of 18 months, less the period spent in detention pending disposition, under docket No. D-21240-02/04A, to run concurrently with appellant’s placement under docket No. E-1625/04, and (3) an order of the same court also dated October 12, 2004, which found that the appellant violated a condition of a term of probation previously imposed by the same court in an order of disposition dated July 9, 2003, vacated the order of disposition dated July 9, 2003, and placed the appellant in the custody of the New York State Office of Children and Family Services for a period of 18 months less the period spent in detention, under docket No. D-9942-03/04A, to run concurrently with appellant’s placement under docket No. E-1625/04.
Ordered that the order of disposition and the orders dated October 12, 2004, are affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in ordering a restrictive placement with the New York State Office of Children and Family Services (hereinafter the OCFS), upon a finding that the appellant committed a designated felony act (see Family Ct Act § 353.5; Matter of William J., 120 AD2d 529 [1986]). Furthermore, the Family Court providently exercised its discretion in placing the appellant with the OCFS for a period of up to 18 months upon a finding that the appellant violated conditions of probation of two separate orders of disposition *800(see Matter of Tiffany H., 19 AD3d 176 [2005]; Matter of Maurice W., 17 AD3d 1071 [2005]; Matter of Elmer UU., 224 AD2d 859 [1996]; Matter of Lionel F., 152 AD2d 571, 572 [1989], affd 76 NY2d 747 [1990], cert denied 498 US 923 [1990]; see also Family Ct Act § 353.2 [4]). Schmidt, J.P., Krausman, Luciano and Covello, JJ., concur.